Citation Nr: 1716189	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of a reduction in the rating assigned for non-Hodgkin's lymphoma, from 100 percent to 0 percent, effective December 1, 2012.

2.  Entitlement to a disability rating in excess of 10 percent for non-Hodgkin's lymphoma, from December 1, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a May 2014 written statement, the Veteran indicated that he did not wish to have a Board hearing. 

The Board previously remanded this matter for additional development in April 2015.  The AOJ is found to have substantially complied with the Board's April 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A March 2012 rating decision proposed to reduce the rating assigned to the Veteran's service-connected non-Hodgkin's lymphoma from 100 percent to 0 percent disabling.

2.  Reduction of the disability rating assigned for the Veteran's prostate cancer residuals from 100 percent to 0 percent was effectuated in a September 2012 rating decision.

3.  The Veteran's non-Hodgkin's lymphoma has been in remission since 2001.

4.  From December 1, 2012, the Veteran's non-Hodgkin's lymphoma residuals included moderate to severe anemia, hemoglobin of 7.1 gm/100 ml, dyspnea on mild exertion, and syncope.  



CONCLUSIONS OF LAW

1.  The reduction of the disability rating for non-Hodgkin's lymphoma, from 100 percent to 10 percent, effective December 1, 2012, is proper. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105 (2016).

2.  From December 1, 2012, a 70 percent rating is warranted for non-Hodgkin's lymphoma.  38 C.F.R. § 4.117, Diagnostic Codes 7700, 7715 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, a rating reduction stems from an action initiated by the RO, not the Veteran, and the reduction is not a claim or application for benefits under the VCAA. Thus, the notice and assist provisions of the VCAA do not apply to a rating reduction.

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Non-Hodgkin's lymphoma is rated according to Diagnostic Code 7715.  A 100 percent disability rating is assigned with active disease or during a treatment phase.  A Note to Diagnostic Code 7715 provides that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.  

Non-Hodgkin's lymphoma has been rated based on residuals, under criteria pertaining to anemia, which are set forth in Diagnostic Code 7700.  Diagnostic Code 7700 indicates that a 10 percent rating is warranted with hemoglobin 10gm/100 ml or less with findings such as weakness, easy fatigability or headaches.  A 30 percent rating is warranted with hemoglobin 8gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating is warranted for hemoglobin 7gm/ 100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 200 beats per minute) or syncope (three episodes in the last six months).  A 100 percent rating is warranted for hemoglobin 5 gm/100 ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  38 C.F.R. § 4.117, Diagnostic Code 7700.  

Analysis

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran at the Veteran's latest address that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105 (e).  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344 (a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344 (b).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

In determining whether the reduction was proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 
2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

A February 1998 rating decision granted service connection for non-Hodgkin's lymphoma and assigned a 100 percent rating from March 1993.  In June 2011, the Veteran had a VA examination to review his disability.  A March 2012 rating decision proposed to reduce the rating for non-Hodgkin's lymphoma from 100 percent to 0 percent.  The Veteran was provided a 60-day period to submit evidence in support of his claim.  A September 2012 rating decision reduced the Veteran's disability rating to 10 percent.  

The Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105 (e). A March 2012 rating decision proposed to reduce the rating for non-Hodgkin's lymphoma based on a finding that his disability had improved.  The Veteran was properly informed of the proposed reduction in a March 2012 letter and was given 60 days to present additional evidence and was notified at his address of record.  The final reduction was implemented in a September 2012 rating decision. 

The effective date of the reduction, December 1, 2012, was effective the last day of the month after expiration of the 60-day period from the date of notice of the September 2012 final rating action, as set forth in the applicable VA regulation.  See 38 C.F.R. § 3.105(e).  Thus, all procedural requirements were met.

The August 2012 VA examination report noted that non-Hodgkin's lymphoma was in remission.  The report noted that the Veteran was status post lymph node excision in right neck (1995 and 1998) neck and left groin (2001).  The report further indicated that the Veteran did not require continuous medication for a hematologic or lympathic condition.  Therefore, the evidence does demonstrate that there was actual improvement in the Veteran's non-Hodgkin's lymphoma.

Having determined that the reduction at issue was effectuated properly, the Board turns to the question of the Veteran's entitlement to a disability rating in excess of 10 percent for non-Hodgkin's lymphoma from December 1, 2012.  After a careful review of the record, for reasons set forth below, the Board finds that a 70 percent rating is warranted for non-Hodgkin's lymphoma from December 1, 2012.  

The August 2012 examination reflects that the Veteran that he had enlarged lymph nodes and developed new intermittent night sweats in January 2012.   The examination noted that the Veteran's symptoms included dyspnea on exertion and easy fatigability.  

In a statement submitted with the December 2012 substantive appeal, the Veteran reported that his symptoms included night sweats and flare-ups of his lymph nodes.  

A VA nursing note dated in June 2013 reflects that the Veteran reported pre-syncope.  His other complaints included progressive fatigue, dizziness, and light-headedness.  

VA outpatient medical records dated in June 2013 showed hemoglobin levels of 8.6, 7.9, 8.1, and 7.1 gm/100 ml.  The Veteran was diagnosed with moderate to severe normocytic anemia.

The Veteran had a VA examination in November 2015.  The examination noted that non-Hodgkin's lymphoma was in remission.  The report reflects that the Veteran did not have anemia or thrombocytopenia.  The residuals noted on the examination included weakness and headaches.  The Veteran had a hemoglobin level of 15.0 gm/100 ml.

On review, the Board finds that the evidence since December 1, 2012 more nearly approximates the criteria for a 70 percent rating under Diagnostic Code 7700.  As noted above, during the appeal period, the Veteran was diagnosed with moderate to severe anemia and had several hemoglobin tests that approximated 7 gm/100 ml.  The Veteran reported residuals of syncope, dyspnea on mild exertion, weakness, and headaches.  In light of the medical and lay evidence, the Board concludes that a 70 percent rating is warranted for non-Hodgkin's lymphoma, effective from December 1, 2012.   

The Board finds that the criteria for a 100 percent rating have not been met.  The Veteran has not had active disease or received treatment for non-Hodgkin's lymphoma during the appeal period since December 1, 2012.  The evidence during the period from December 1, 2012 does not show that that the Veteran's anemia was manifested with hemoglobin of 5 gm/100 ml or less, with findings such as high output congestive heart failure or dyspnea at rest.   For these reasons, a rating in excess of 70 percent is not warranted.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321  (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected non-Hodgkin's lymphoma  is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule.

The Veteran's disability is primarily manifested by anemia, dyspnea, fatigue, and syncope.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. 

There is no evidence in the record of symptoms of and/or impairment due to his non-Hodgkin's lymphoma not encompassed by the criteria for the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

		
ORDER

The rating reduction from 100 percent to 10 percent for non-Hodgkin's lymphoma, effective from December 1, 2012, was proper.

An increased disability rating of 70 percent for non-Hodgkin's lymphoma is granted, effective from December 1, 2012, subject to the laws and regulations governing the payment of monetary VA benefits.




____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


